                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
     NS:TH                                           271 Cadman Plaza East
     F. #2017R01840                                  Brooklyn, New York 11201



                                                     September 1, 2020

     By ECF

     The Honorable Nicholas G. Garaufis
     United States District Judge
     United States District Court
     225 Cadman Plaza East
     Brooklyn, New York 11201

                  Re:       United States v. Clare Bronfman, et al.
                            Criminal Docket No. 18-204 (S-2) (NGG) (VMS)

     Dear Judge Garaufis:

                    The government respectfully requests an extension until September 14, 2020
     to submit its sentencing memorandum as to defendant Clare Bronfman. Bronfman’s counsel
     has no objection to this request and has requested a similar one-day extension, until
     September 22, 2020, to file a reply.



                                                     Respectfully submitted,
SO-ORDERED.
/s/ Nicholas G. Garaufis, U.S.D.J.                   SETH D. DUCHARME
                                                     Acting United States Attorney
Hon. Nicholas G. Garaufis
Date: September 2, 2020                        By:    /s/ Tanya Hajjar
                                                     Tanya Hajjar
                                                     Assistant U.S. Attorney
                                                     (718) 254-6109

     cc:          Counsel of Record (by ECF)
